Citation Nr: 1441100	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-05 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an upper body disorder, including affecting the shoulder, chest, and back.


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1987 to November 1990.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from January and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, denied the Veteran's claim of entitlement to service connection for a thoracic strain.  His claim initially was for a generic "back condition."  

This claim was remanded by the Board in August 2013 for further development.  Specifically, the RO or Appeals Management Center (AMC) was directed to provide the Veteran a VA compensation examination for his claimed upper body condition for an opinion concerning its etiology and purported relationship with his military service.  The examiner was directed that he could not rely merely on the absence of documented treatment of upper body conditions to conclude that the Veteran was not experiencing contemporaneous symptoms.  After reviewing the resulting examination report, the Board concludes there was compliance, certainly substantial compliance, with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is proceeding with its appellate adjudication of this claim.


FINDING OF FACT

The Veteran has an upper body condition, particularly relating to his left shoulder, but it has not been etiologically linked by competent and credible evidence to his military service.


CONCLUSION OF LAW

His upper body conditions were not incurred during his service or aggravated by it.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013).

Here, to this end, the Veteran was provided the required notice and information regarding direct service connection in a March 2003 letter prior to initially adjudicating his claim in August 2009, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim, unless there is no reasonable possibility the assistance would help substantiate the claim.  Here, to this end, his service treatment records (STRs), VA treatment records, and identified private treatment records have been obtained and associated with his claims file for consideration.  He also was provided VA examinations, the report of which contain a description of the history of the disability at issue, document and consider the relevant medical facts and principles, and provide opinions regarding the etiology of this claimed condition insofar as its posited relationship with his military service.  Thus, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


II.  Standard of Review

In deciding this claim, the Board has reviewed all of the relevant evidence in the electronic (Veterans Benefits Management System (VBMS) and Virtual VA) portion of the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Merits of the Claim

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'" Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

There is an alternative path to service connection using a presumption.  Presumptive service connection is available to Veterans who suffer from certain chronic disorders and diseases, per se, which manifest during service or within one year after service to the required minimum compensable degree of at least 
10-percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If the conditions to presumptive service connection cannot be said to be "chronic" in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology under 38 C.F.R. § 3.303(b), but only assuming his condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  In the Veteran's case, however, he has not shown that he suffers from a condition of his upper body, including his upper back and left shoulder, that is included in list of § 3.309(a).  Thus, presumptive service connection is inapplicable.

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

But the question of whether medical, versus lay, evidence is needed to support a claim is entirely dependent on the type of condition being claimed, so is made on a case-by-case basis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Unlike simple conditions, the diagnosis and origins of arthritis is a medically complex issue not readily amenable to probative lay comment.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (also discussing this axiom in a claim for rheumatic heart disease).

Even once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

In determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

With regards to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  However, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons based on medical evidence in the record for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. Derwinksi, 1 Vet. Appl. 171 (1991)).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303 -04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In order to grant a Veteran's claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran was involved in a motor vehicle accident in April 1989 while on active duty.  His service treatment records (STRs) indicate he was treated several times later that year for back pain, including in his thoracic and columbar spine.  Despite that treatment, he reported that he did not have recurrent back pain - either then presently or in the past - during his August 1990 military separation examination.  His service ended a relatively short time later, in November 1990.

After separation, he did not have health insurance until 1997, so for some seven more years, thus, he was unable to obtain treatment for any symptoms he may have been experiencing. See the transcript of the February 2012 hearing before a local Decision Review Officer (DRO).  The Veteran testified however that his symptoms affect the entire left side of his back, including his shoulder.  Id. 

He had VA compensation examinations in October and November 2009.  At the conclusion of the October 2009 evaluation, the examiner diagnosed a thoracic strain, but he did not render an etiological opinion because he did not have the claims file to review.  In November 2009, after reviewing the claims file, the examiner reaffirmed the diagnosis of a thoracic strain.  He determined the strain was less likely than not caused by an event in service because: 1) the Veteran did not report it during his separation examination, so it was assumed to have been resolved, and 2) "it has been 20 years since [he] was last seen for complaints regarding his back."  On the basis of this unfavorable medical nexus opinion, the RO denied the Veteran's claim.

The Veteran subsequently in response submitted private medical evidence showing intermittent treatment for back, chest, and shoulder pain from 1997 to 2010.  On the basis of this additional evidence, the RO requested a supplemental VA opinion in November 2010.  After reviewing this additional evidence, the VA examiner noted this additional evidence only revealed treatment for a lumbar condition, not a thoracic condition as the Veteran was diagnosed with in 2009.  The examiner therefore concluded that, since "there are no medical visits regarding any thoracic condition," the Veteran's "claimed thoracic strain is less likely than not due to any events in 1987-1990" - referring to the time that he was in service.  Moreover, according to this examiner, "there is [a] lack of any thoracic or mid back treatments since the service for the last 20 years to show that any chronic condition has continued."


On the basis of this addendum opinion, the RO again denied the claim in a January 2011 Statement of the Case (SOC).  The Veteran subsequently submitted two statements from his primary care physician addressing his treatment for upper body symptoms including referable to his back, shoulder, and chest.  Because of this additional evidence, the RO requested another supplemental opinion in April 2011.  The VA physician again determined however that it was less likely than not the thoracic spine strain was caused by military service because of the Veteran's negative statement of any then current symptoms or disability during his separation examination and the lack of treatment for the condition after discharge.

Because the Board concluded that the examiner determined the Veteran's lay statements concerning his symptoms lacked credibility merely because they were unaccompanied by contemporaneous medical evidence, it remanded the claim for yet another VA examination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

This newest examination occurred in September 2013.  The examiner indicated the claims file was reviewed.  He noted the Veteran's existing diagnosis of a thoracic strain and scapulothoracic syndrome.  The Veteran reported that he believed the nerve traveling down was damaged and he resultantly felt a "bar-like sensation" running from his scapula to his anterior chest.  He stated that he experienced this since his in-service car accident.  He further described constant pain, impingement, and that he did not have full range-of-motion (ROM) in his left shoulder.  He stated that these symptoms limited his ability to lift heavy things above his head.  

The Veteran was adamant at his examination that any lower back symptoms he experienced were not related to those of his upper body.  Further, he stated the lower back symptoms were not related to his in-service car accident.  

He also discussed receiving treatment for his left shoulder condition beginning in 1997 with Dr. G.H.  He stated that he was prescribed muscle relaxers and stretching exercises.  He indicated he was currently working as a network engineer and had been doing so since 1997.  

Upon examination, the Veteran's ROM testing for his thoracolumbar spine was completely normal with no objective evidence of painful motion.  He was able to do repetitive-use testing with three repetitions with no change in the ROM.  The examiner denied that there was any functional loss or impairment of the thoracolumbar spine.  His muscle strength testing, reflex testing, and sensory examination were normal.  The examiner denied that radiculopathy was present, along with all other neurologic abnormalities.  He denied there was intervertebral disc syndrome (IVDS) was present.  

The examiner also performed an examination of the Veteran's left shoulder.  He listed a diagnosis of a left chronic shoulder strain.  The medical history recorded in the shoulder examination report is largely the same as recorded above.  Upon examination, the Veteran's ROM measurements concerning his left shoulder were as follows: flexion to 170 degrees, with painful motion at 120 degrees; abduction to 170 degrees, with painful motion at 90 degrees.  After repetitive use testing, his flexion was the same, whereas his abduction decreased to 160 degrees.  The examiner indicated that Veteran experienced functional loss in the form of less movement than normal and pain on movement in the left shoulder.  He also stated there was localized tenderness or pain on palpation, as well as guarding.  All of the specific tests for rotator cuff conditions were negative.  Radiographic imaging was performed on the left shoulder, which did not show any fracture, malalignment, significant degenerative joint disease, or soft tissue abnormality.  The impression was normal.  The examiner stated that the shoulder impacted the Veteran's ability to work by making it difficult for her to lift 40 to 55 pound servers onto their racks.  

The examiner included a summary of the past VA examinations and addendum opinions.  He then opined that, after a comprehensive review of the claims file and the examination of the Veteran, it was less likely than not that any upper body disability, including to the back, shoulder, or chest, was the result of the in-service motor vehicle accident or was related to any arthritis initially manifested within one  year of his discharge.  The examiner then provided a brief summary of the Veteran's treatment of his upper body condition since 1997.  He then provided a rationale for his opinion, stating that the Veteran's service treatment records suggested an acute injury to his right thoracic area transiently without residuals.  This was different from the Veteran's current complaints, which concerned left shoulder pain, subscapular.  Furthermore, the examiner stated the available post-service records did not support the Veteran's claim that he began receiving treatment for his left shoulder in 1997.  Finally, the examiner pointed out that the available records showed the Veteran worked as a computer technician for many years after service, was able to play football after service, and even fight "in medieval armour" after service.  The x-ray performed was normal.  Thus, it was his opinion that the evidence did not support the existence of a chronic disability of the thoracic region of the spine or the left shoulder area due to his active duty service.  

The Board places the greatest weight on this most recent VA examination and opinion.  The Veteran, as a lay person, is not competent to establish a link between the conditions plaguing his upper back, chest, and shoulder and his in-service motor vehicle accident.  See Woehlaert, 21 Vet. App. 456 (2007).  While he has submitted statements from Dr. G.H. that discuss various treatments the Veteran has underwent since 1997, they also state that the development of a recurring pattern of problems associated with an injury from the past was "a consideration" in the Veteran's case.  In Dr. G.H's March 2011 letter, he stated that "after a remote injury [patients] guard the area of injury, alter muscle length and tone in the area, alter their body mechanics in the area, and over time show a pattern of recurring problems related to their maladaptive muscle use following from the original injury."  However, Dr. G.H. never opined as to the likelihood that this was the case with the Veteran.  

Instead, the only competent and credible medical opinion regarding the etiology of the Veteran's upper body conditions was negative.  It was based on a thorough review of the pertinent facts surrounding this claim, as evidenced by the in-depth detail given to the history of the Veteran's condition in the examination report.  The opinion is fully articulated and responsive to the service-connection standard applied to the specific circumstances of the Veteran's claim.  Finally, it is supported by a well-reasoned analysis.  The main reasoning behind the opinion was that the Veteran's in-service injury was to the right thoracic area of his spine, and not to the upper left area or affecting his left shoulder.  This is supported in the STRs, as a July 1989 entry specifically states that he was experiencing right mid-back pain, in the same area as that affected by the motor vehicle accident which occurred the month prior.  The provided opinion is different from the previous attempts by VA examiners, as it does not rely on the absence of documented treatment, but instead on the medical facts of the in-service injury and the Veteran's current condition.  

While the Board has found the Veteran's statements concerning his upper body pain competent and credible, these statements cannot establish the needed relationship between his motor vehicle accident and his current condition.   Instead, it has assigned the most probative value on this issue to the competent opinion of the September 2013 VA examiner.  As such, the preponderance of the evidence is against his claim for service connection, meaning the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim of entitlement to service connection for an upper body disorder, including affecting the shoulder, chest, and back, is denied. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


